Citation Nr: 0031895	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  97-29 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service-connected 
hiatal hernia with Schatzki's ring, rated as 30 percent 
disabling from January 19, 1993, to include the 
appropriateness of separate ratings.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from July 1966 to 
June 1969 and from October 1974 to September 1977.  

This appeal arises from a July 1997 rating action of the 
Montgomery, Alabama, regional office (RO).  In that decision, 
the RO granted service connection for a hiatal hernia with 
Schatzki's ring and assigned a 10 percent evaluation 
Thereafter, and during the current appeal, the hearing 
officer who had conducted the March 1998 hearing at the RO 
awarded the veteran a 30 percent rating for his 
service-connected hiatal hernia with Schatzki's ring.  

By a January 2000 rating action, the RO awarded a 10 percent 
rating of for the veteran's service-connected hemorrhoids.  
Thereafter, the veteran perfected a timely appeal with 
respect to the issue of entitlement to an increased 
disability evaluation for the service-connected hemorrhoids.  
By an August 2000 rating action, the hearing officer who had 
conducted the May 2000 hearing at the RO granted a 20 percent 
disability evaluation for the service-connected hemorrhoids.

In a September 2000 statement, the veteran explained that he 
was satisfied with the action taken on his appeal and that he 
wished to withdraw his appeal.  On the same document, the 
veteran's representative stated that he had spoken to the 
veteran and that the veteran's withdrawal of his appeal 
pertained to his hemorrhoids claim.  Accordingly, the issue 
of entitlement to a disability evaluation greater than 
20 percent for service-connected hemorrhoids is no longer 
before the Board of Veterans' Appeals (Board) for appellate 
consideration.  


REMAND

During the pendency of the veteran's appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
part, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 and to such claims 
which were filed before the date of enactment but which are 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to render a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Previously in the present case, in September 1999, the Board 
remanded to the RO the veteran's increased rating claim for 
his service-connected hiatal hernia with Schatzki's ring for 
further evidentiary development which included a VA 
examination by a gastrointestinal specialist to determine the 
nature and severity of his service-connected hiatal hernia 
and Schatzki's ring.  The Board asked that the examiner 
identify, to the extent possible, the complaints and findings 
resulting from the hiatal hernia and those associated with 
the esophageal strictures.  In addition, the Board asked the 
RO, in readjudicating the veteran's increased rating claim, 
to consider the appropriateness of separate ratings for his 
hiatal hernia and esophageal strictures pursuant to 38 C.F.R. 
§ 4.14 (2000).  

The VA examination was conducted in October 1999.  A review 
of the examination report shows that the examiner did not 
explain, as requested in the Board's September 1999 remand, 
which symptoms were associated with the veteran's hiatal 
hernia and which ones were caused by his esophageal 
strictures.

It is unclear from the record whether the RO, in 
readjudicating the veteran's increased rating claim, 
considered the appropriateness of separate ratings for his 
hiatal hernia and esophageal strictures pursuant to 38 C.F.R. 
§ 4.14 (2000). 

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA, and 
private medical records pertaining to 
current treatment for his hiatal hernia 
and Schatzki's ring.  

3.  The RO should request the VAMC in 
Birmingham, Alabama to furnish copies of 
any additional records of treatment 
subsequent to December 20, 1999.  

4.  The veteran should undergo a VA 
examination by a gastrointestinal 
specialist to determine the nature and 
severity of the service-connected hiatal 
hernia with Schatzki's ring.  The claims 
folder and a copy of this remand must be 
made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  All tests 
deemed necessary, including an upper 
gastrointestinal series, should be 
conducted.  

Following the examination and in 
conjunction with a review of the claims 
file, it is requested that the examiner 
identify the complaints and examination 
findings resulting from the veteran's 
hiatal hernia as well as those associated 
with his esophageal strictures.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

5.  The RO should then re-adjudicate the 
issue in appellate status to include 
consideration of the appropriateness of 
separate ratings pursuant to 38 C.F.R. 
§ 4.14 as well as the appropriateness of 
"staged" ratings for each of these 
disabilities.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided with a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  

The veteran need take no action until he is informed, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); and Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



- 6 -


